Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 17, 2020

                                       No. 04-19-00744-CR

                                    Marshall Hondo RILEY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-166-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on January 13, 2020. The brief has not
been filed. Appellant’s attorney is ORDERED to respond to this court in writing within ten (10)
days of the date of this order stating a reasonable explanation for failing to timely file the brief
and demonstrating the steps being taken to remedy the deficiency. If appellant’s attorney fails to
file an adequate response within ten (10) days, this appeal will be abated to the trial court for an
abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court